Case 19-12150-whd         Doc 45     Filed 01/07/20 Entered 01/07/20 15:57:06          Desc Main
                                     Document     Page 1 of 6



                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     NEWNAN DIVISION

 In re:
                                               CHAPTER 11
 TALLAPOOSA RENEWABLE GREEN
 ENERGY, INC.,                                 CASE NO. 19-12150-WHD

                           Debtor.

                          TRUSTEE’S APPLICATION TO EMPLOY
                     JONES & WALDEN, LLC AS COUNSEL FOR TRUSTEE

          COMES NOW Leslie M. Pineyro, the Trustee, (hereinafter “Applicant”) and respectfully

applies for approval to employ attorneys pursuant to 11 U.S.C. §§ 105(a), 327 and 330 and

Bankruptcy Rules 2014 and 5002. The grounds for this Application are:

                                                 1.

          On October 30, 2019, Tallapoosa Renewable Green Energy, Inc. (“Debtor”) filed a petition

for relief under Chapter 11 of Title 11, United States Code, 11 U.S.C. §§ 101 et seq. (as amended,

modified or supplemented, the “Bankruptcy Code”).

                                                 2.

          On January 6, 2020 (“Appointment Date”), the United States Trustee filed its “Application

for Approval of Appointment of Chapter 11 Trustee” (Doc. No. 41), and Trustee accepted the

appointment and filed the “Acceptance of Appointment as Chapter 11 Trustee” (Doc. No. 42). On

January 7, 2020, the Court entered an Order approving such appointment (Doc. No. 43).

                                                 3.

                 Applicant wishes to employ the law firm of Jones & Walden, LLC (“J&W”) as

counsel in this Chapter 11 case.

                                                 4.

          Attorneys of J&W are admitted to practice before this Court, have knowledge and

experience in bankruptcy practice, and are well qualified to represent Applicant.
Case 19-12150-whd       Doc 45      Filed 01/07/20 Entered 01/07/20 15:57:06             Desc Main
                                    Document     Page 2 of 6


                                                5.

       During the Chapter 11 case, Applicant will require professional services from attorneys,

including:

              (a)     Preparation of pleadings and applications;

              (b)     Conduct of examinations;

              (c)     Advising Applicant of her rights, duties and obligations as a trustee and

                      fiduciary consistent with 11 U.S.C. §1106 and other relevant statutory

                      provisions;

              (d)     Consulting with Applicant and representing Applicant with respect to a

                      Chapter 11 plan;

              (e)     Performing those legal services incidental and necessary to the day-to-day

                      operations of Debtor’s business, including, but not limited to, institution and

                      prosecution of necessary legal proceedings, and general legal advice and

                      assistance; and

              (f)     Taking any and all other action incident to the proper preservation and

                      administration of the estate.

                                                6.

       Applicant desires to employ Jones & Walden, LLC at the firm’s ordinary rates for

comparable work, plus reasonable expenses, subject to review by the Court, during the pendency

of this bankruptcy case. The firm has stated present fee rates of $200.00 to $375.00 per hour for

attorneys and $85.00 to $125.00 per hour for legal assistants. Rates may be adjusted from time-

to-time.

                                                7.

       Attached hereto and incorporated herein by reference is the Verified Statement of Leslie

M. Pineyro, Esq. of Jones & Walden, LLC offered in support of this Application.
Case 19-12150-whd         Doc 45     Filed 01/07/20 Entered 01/07/20 15:57:06           Desc Main
                                     Document     Page 3 of 6


                                                   8.

        Pursuant to Bankruptcy Rule 6003(a), Applicant shall not seek an order approving this

application until 21 days after the filing of this motion.

        WHEREFORE, Applicant prays that it be authorized to employ Jones & Walden, LLC as

its attorneys in this Chapter 11 case.



        Respectfully submitted this 7th day of January, 2020.


                                                        /s/ Leslie M. Pineyro
                                                        Leslie M. Pineyro, Chapter 11 Trustee
                                                        21 8th Street NE
                                                        Atlanta, GA 30309
                                                        404-564-9300 (phone)
                                                        404-564-9301 (fax)
                                                        lpineyro@joneswalden.com
Case 19-12150-whd        Doc 45    Filed 01/07/20 Entered 01/07/20 15:57:06             Desc Main
                                   Document     Page 4 of 6


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   NEWNAN DIVISION

 In re:
                                              CHAPTER 11
 TALLAPOOSA RENEWABLE GREEN
 ENERGY, INC.,                                CASE NO. 19-12150-WHD

                         Debtor.

                 DECLARATION IN SUPPORT OF TRUSTEE’S APPLICATION
                    FOR APPROVAL OF EMPLOYMENT OF ATTORNEY

          COMES NOW Leslie M. Pineyro, Esq., who states and declares:

          1.    I am a partner in the law firm of Jones & Walden, LLC (the “Firm”) and in that

capacity I have personal knowledge of, and authority to speak on behalf of, the Firm with respect

to the matters set out herein. This Declaration is offered in support of the Application of the

Trustee in the above-styled case to employ the Firm as the Trustee’s attorney (the “Application”),

and the matters set out herein are true and correct to the best of my knowledge, information and

belief.

          2.    Neither I nor the Firm have or represent any interest adverse to the bankruptcy

estate. The Firm has no connections with the Debtor, the Debtor’s creditors, any other party in

interest or their respective attorneys or accountants, provided that the Trustee, Leslie M. Pineyro,

is employed as an attorney at the Firm. The Firm is not a creditor of the Debtor.

          3.    The Firm has no partners, associates or other professional employees who are

related to the United States Trustee, any person employed in the office of the United States

Trustee for the Northern District of Georgia, or with any of the Bankruptcy Judges sitting in the

United States Bankruptcy Court for the Northern District of Georgia.

          4.    Neither I nor the Firm have agreed to share any compensation or reimbursement

under 11 U.S.C. § 503(b) with any other person except within the Firm.

          5.    I and other attorneys of the firm are duly admitted to practice law in the United

States District Court for the Northern District of Georgia, among other United States Courts. We
Case 19-12150-whd       Doc 45    Filed 01/07/20 Entered 01/07/20 15:57:06        Desc Main
                                  Document     Page 5 of 6


have had substantial experience in practice before the United States Bankruptcy Court for the

Northern District of Georgia and before other Bankruptcy Courts.

       6.     To the best of the undersigned’s knowledge, information and belief, employment

of the Firm as attorneys for the Trustee would be appropriate under 11 U.S.C. § 327 and

Bankruptcy Rules 2014 and 5002.

       Declared on January 7, 2020.

                                                   JONES & WALDEN, LLC

                                                   /s/ Leslie M. Pineyro
                                                   By: Leslie M. Pineyro
                                                   Georgia Bar No. 003980
                                                   Proposed Counsel for Trustee
                                                   21 Eighth Street, NE
                                                   Atlanta, Georgia 30309
                                                   (404) 564-9300 Telephone
                                                   (404) 564-9301 Facsimile
                                                   lpineyro@joneswalden.com
Case 19-12150-whd          Doc 45    Filed 01/07/20 Entered 01/07/20 15:57:06       Desc Main
                                     Document     Page 6 of 6


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     NEWNAN DIVISION

 In re:
                                             CHAPTER 11
 TALLAPOOSA RENEWABLE GREEN
 ENERGY, INC.,                               CASE NO. 19-12150-WHD

                           Debtor.


                                     CERTIFICATE OF SERVICE

       This is to certify that on this day the foregoing Trustee’s Application to Employ Jones &
Walden, LLC as Counsel for Trustee was electronically filed using the Bankruptcy Court’s
Electronic Case Filing program, which sends a notice of and an accompanying link to the
Application to the following parties who have appeared in this case under the Bankruptcy Court’s
Electronic Case Filing Program:

   •      Jonathan S. Adams jonathan.s.adams@usdoj.gov
   •      Office of the United States Trustee ustpregion21.at.ecf@usdoj.gov
   •      Howard P. Slomka se@myatllaw.com,
          myecfcalendar@gmail.com;myatllaw@gmail.com;info@myatllaw.com;notices@nextcha
          pterbk.com;SlomkaTR74878@notify.bestcase.com;eisenlawfirm@gmail.com
   •      J. Nevin Smith awilson@smithconerly.com,
          jsmith@smithconerly.com;R40523@notify.bestcase.com
   •      David S. Weidenbaum david.s.weidenbaum@usdoj.gov
   •      R. Brian Wooldridge bwool@mwklaw.org,
          mwklaw@mwklaw.org;acrawford@mwklaw.org


          This 7th day of January, 2020.


                                                   /s/ Leslie M. Pineyro
                                                   Leslie M. Pineyro, Chapter 11 Trustee
                                                   21 8th Street NE
                                                   Atlanta, GA 30309
                                                   404-564-9300 (phone)
                                                   404-564-9301 (fax)
                                                   lpineyro@joneswalden.com
